Case 1:17-cr-00015-RJA-MJR Document 164 Filed 08/02/21 Page 1 of 26

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,
DECISION AND ORDER
Vv. 17-CR-15-A

TYRONE PENNICK,
Defendant.

 

The defendant, Tyrone Pennick, is awaiting sentencing after having been
convicted by a jury of three drug-related offenses. After the parties failed to resolve
certain sentencing-related disputes, the Court held a Fatico’ hearing during which
five witnesses testified over parts of two days. The hearing primarily concerned
whether alleged drug trafficking by defendant Pennick in 2006 through 2009 was
“part of the same course of conduct,” U.S.S.G. § 1B1.3(a)(2), as the much more
recent offense conduct in this case. If so, the defendant’s relevant drug-quantity
calculation and criminal history score under the Sentencing Guidelines must reflect
any earlier conduct that was proven during the hearing. The hearing also addressed
the applicability of some upward adjustments to defendant's offense !evel under the

Guidelines.

The Court assumes the parties’ familiarity with the prior proceedings in this
case and in a dismissed case against defendant Pennick at docket number 10-CR-

191-A, the evidence presented during the hearing, and the issues that have been

 

' United States v. Fatico, 603 F.2d 1053 (2d Cir. 1979).
1
Case 1:17-cr-00015-RJA-MJR Document 164 Filed 08/02/21 Page 2 of 26

raised. After due consideration, the Court finds that the evidence introduced during
the Fatico hearing was insufficient to prove by a preponderance of the evidence that
the earlier alleged drug trafficking by the defendant was part of an ongoing series of
offenses and single course of conduct. The earlier proven conduct is therefore not
“relevant conduct” in this case as that term is defined in Guidelines § 1B1.3 and will
not be counted in calculating the defendant’s base offense level or criminal history

category.

At this time, the Court does not consider an alternative request of the United
States for an upward departure to a higher criminal history category pursuant to
Guidelines § 4A1.3 on the ground that the defendant's criminal history category
substantially under-represents the seriousness of his criminal record and the
likelinood that he will commit other crimes. That request is unripe until the Court has
the information required to determine the defendant’s total adjusted offense level
and criminal history category. For similar reasons, the Court does not address an
aiternative request for an upward variance. Finally, the Court addresses whether
the United States has established that certain upward adjustments under the

Guidelines are applicable.

DISCUSSION
Drug-Quantity Relevant Conduct. On October 17, 2018, defendant Pennick

was convicted of three drug-related offenses after a four-day jury trial. He was
convicted of one Count of conspiracy to possess with intent to distribute, and to

distribute, more than 500 grams of cocaine in violation of 21 U.S.C. § 846; one
Case 1:17-cr-00015-RJA-MJR Document 164 Filed 08/02/21 Page 3 of 26

Count of possession with intent to distribute more than 500 grams of cocaine in
violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B), and 18 U.S.C. § 2: and one Count

of maintaining a drug-involved premises in violation of 21 U.S.C. § 856(a)(1).

The evidence at trial showed that law enforcement officers executed a search
warrant at the defendant's residence on November 17, 2016 and seized a kilo-sized
drug press, $49,990 in cash, a digital scale, and other drug-trafficking paraphernalia.
At the time, the defendant was being electronically monitored on home incarceration

as a condition of federal pretrial release in his related case.

Just before the search warrant was executed, two kilogram-sized bricks of
cocaine were seized from a tote bag of a friend of the defendant’s, Geneva Smith,
shortly after she drove away from the defendant's residence. She had stopped
there for about ten minutes and picked up the bag. Some of her clothes were also in

the bag.

The evidence showed that Smith picked up the two bricks of cocaine,
weighing a total of nearly two kilograms, from the defendant at his residence. The
defendant was convicted of possession with intent to distribute more than 500 grams
of cocaine in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B), and 18 U.S.C. § 2, on
the day these two kilograms of cocaine were seized. Because possessing the two
kilograms with intent to distribute them is conduct that the defendant committed, he

is accountable for the conduct pursuant to Guidelines § 1B.3(a)(1)(A).
Case 1:17-cr-00015-RJA-MJR Document 164 Filed 08/02/21 Page 4 of 26

After the defendant was arrested, he was told by a law enforcement officer
that a significant amount of money had been found during the search of his
residence. The defendant responded that it is not illegal to keep a large sum of
money and said that the money came from the IRS. The defendant then mentioned
something about a clothing line. The $49,990 in cash was vacuum sealed in plastic

and was found inside a dishwasher.

The trial testimony of a cooperating witness, Donnell Cherry, was admitted
into evidence during the Fatico hearing. Cherry testified credibly about cocaine
transactions he had with the defendant in the four or five months prior to the
defendant's arrest, including that the defendant delivered multi-ounce quantities of
cocaine on certain days of the week that corresponded with days when defendant
was authorized to leave his residence by the terms of his pretrial release. Cherry
was purchasing from the defendant for himself and acted as a middleman between
the defendant and another person whom the defendant did not know and did not
want to deal with face-to-face. Dkt. No. 125, pp. 8-97. Cherry was paying the

defendant for the cocaine only after he and the other person sold it. /d., p. 26.

Typically, Cherry received two “Bigs,” or a total of nine ounces of cocaine,
from the defendant. He first received only one Big. Dkt. No. 125, p. 25. The price
was $5,500. /d. at pp. 29-30. He received two Bigs priced at $11,000 three or four
times. /d., pp. 23, 29. Then, just before the defendant's arrest, Cherry received

three Bigs for $16,000. /d., pp. 6-9, 31. Based upon this testimony, the Court

 

? Citations to page numbers are to CM-ECF page numbers.

4
Case 1:17-cr-00015-RJA-MJR Document 164 Filed 08/02/21 Page 5 of 26

concludes Cherry purchased between 36 and 45 ounces of cocaine, or a total of at
least one kilogram, from the defendant in the months before the defendant's arrest.
These sales of cocaine by the defendant were relevant conduct because they were
within the scope of the conspiracy to possess with intent to distribute, and to
distribute, charged in Count 1 of the Indictment, were in furtherance of the
conspiracy, and were certainly foreseeable in connection with the conspiracy.
U.S.S.G. § 1B.3(a)(1)(B). Alternatively, they were part of the same course of
conduct or a common scheme or plan as the offenses of conviction. U.S.S.G. §

1B.3(a)(2).

During the trial, FBI Special Agent Mark Schirching testified that $49,000 was
the equivalent cost of approximately two kilograms of cocaine at the November
2016, prevailing price kilogram, Based upon this credible evidence, the Court could
infer that the $49,000 that was vacuum sealed and hidden in the dishwasher of the

defendant's residence equate to another two kilograms of cocaine.

Defendant Pennick was charging Donnell Cherry $5,500 per Big, or 4.5
ounces of cocaine. That price equates to proceeds of approximately $43,000 for
each kilogram of cocaine the defendant sold. His possession of a kilo-press used to
form powder cocaine into bricks, and of the other drug-trafficking paraphernalia
seized from his residence, tends to corroborate that the defendant was dealing in
kilogram quantities. Based upon this more conservative assessment of the
evidence, the Court infers that the $49,000 that was vacuum sealed and hidden in

the dishwasher of the defendant's residence were proceeds of drug trafficking
Case 1:17-cr-00015-RJA-MJR Document 164 Filed 08/02/21 Page 6 of 26

equating to at least another kilogram of cocaine. See United States v. Jones, 531

F.3d 163, 175 (2d Cir. 2008).

At this point of the analysis, the relevant drug quantity for which the defendant
is accountable under the Guidelines includes approximately two kilograms seized
from Smith, at least one kilogram sold to Donnell Cherry, and more than one
kilogram as evidenced by the $49,000 in currency seized from the defendant's
residence. The total is approximately four kilograms. Because this total is greater
than 3.5 kilograms but less than 5 kilograms, the defendant’s base offense level

pursuant to Guidelines §§ 2D1.1(a}(5) and (c)(6) is at least 28.

Earlier Alleged Conduct as Relevant Conduct. Defendant Pennick was
arrested on December 16, 2009 on a criminal complaint charging him and 26 other
persons with cocaine-related drug-trafficking offenses in violation of 21 U.S.C. §§
841(a)(1), 843(b), and 846, and with participating in a continuing criminal enterprise
in violation of 21 U.S.C. § 848 (a “CCE”). The criminal complaint was supported by
a 281-page affidavit of a law enforcement agent. The defendant was detained

pending trial.

Approximately six and a half months later, on June 29, 2010, the defendant
and nine others were indicted. The defendant was charged in a CCE count in
violation of 21 U.S.C. § 848, and in a controlled-substances conspiracy count in
violation of 21 U.S.C. § 846 allegedly involving more than five kilograms of cocaine
and more than 50 grams of cocaine base. The time frame of the alleged conspiracy
was about January 2007, through December 16, 2009.

6
Case 1:17-cr-00015-RJA-MJR Document 164 Filed 08/02/21 Page 7 of 26

Ten months later, defendant Pennick and 19 others were charged ina
Superseding Indictment returned on May 3, 2011. The defendant remained charged
with participation in a CCE and the cocaine-related conspiracy but faced no new
charges. Of the 19 other defendants charged in the Superseding Indictment, 18

pled guilty.

On May 20, 2014, a Second Superseding Indictment was returned against
only defendant Pennick. He was charged in a CCE count and a cocaine-related
conspiracy count materially the same as those in which he was charged in the
Superseding Indictment. The defendant was also charged with 11 additional counts
as follows: possession with intent to distribute cocaine in violation of 21 U.S.C. §
841(a)(1); two counts of attempted possession of cocaine with intent to distribute in
violation of 21 U.S.C. § 846; one count of money laundering and one count of
money-laundering conspiracy in violation of 18 U.S.C. §§ 1956(a)(1)(A)(I) and
1956(h), respectively; four counts of witness tampering in violation of 18 U.S.C. §
1512; and two counts of using a communication facility to facilitate a controlled

substances offense in violation of 21 U.S.C. § 843(b).

Two counts in the Second Superseding Indictment were dismissed by this
Court for a Sixth Amendment Speedy Trial Act violation. United States v. Pennick,
2016 WL 4089192 (W.D.N.Y. Aug. 2, 2016), affd, 713 Fed.Appx. 33 (2d Cir. 2017).
The remaining counts were dismissed upon the motion of the United States after the

defendant was convicted in this case. See 10-CR-191-A, Dkt. No. 1282.
Case 1:17-cr-00015-RJA-MJR Document 164 Filed 08/02/21 Page 8 of 26

During the Fatico hearing, the United States offered persuasive evidence of
some of the drug-trafficking that gave rise to the charges in the earlier case.
Rodney Hill and Sharon Jackson testified from personal knowledge based upon their
participation in the conduct and conspiracy. Transcripts of Grand Jury testimony of
co-conspirators Henry Lloyd and Donetta Pride was introduced. Their testimony
was corroborated by the testimony of Special Agent Marcello Falconetti based upon

his investigation that included proffers with other cooperating witnesses and the

defendant.

Defendant Pennick gave information to the United States pursuant a Proffer
Agreement four times in 2010. During an interview on December 17, 2010, the
defendant reported that Henry Lloyd shot a person named Rob Hogue three times in
the chest with a chrome .357 caliber firearm, killing him. The defendant said Lloyd

Said he did so to send a message to Kevin Hogue.

In January of 2011, after being toid he had failed a polygraph examination
about the Hogue murder, the defendant admitted that Lindell Johnson murdered
Rob Hogue, not as he had said in December 2010, by Henry Lloyd. The defendant
Said he lied because he was angry that Lloyd was cooperating in the prosecution
against him. Regardless of the motive, the defendant's admitted lie triggered the
provision in his Proffer Agreement that allows use of his statements made during

proffer sessions against him in this proceeding. See Ex. No. 1, p. 2, 7/7.

The preponderance of the evidence admitted during the Fatico hearing
established the defendant's role in potentially relevant cocaine-trafficking with

&
Case 1:17-cr-00015-RJA-MJR Document 164 Filed 08/02/21 Page 9 of 26

Rodney Hill that began while the defendant was on New York State parole in late

2006. They arranged seven to ten trips and obtained between five and 25 kilograms

of cocaine each trip.

In early 2008, the two sought better sources of supply in Texas. Their first
purchase of 34 kilograms was seized (along with three firearms that belonged to the
defendant) in Louisiana from Sharon Jackson as she was transporting the cocaine
to Buffalo. In February 2008, Henry Lloyd’s uncle transported $500,000 to Houston,
Texas, on behalf of the defendant and his co-conspirators (not including Rodney
Hill) that was used to purchase 30 kilograms of cocaine that was transported back to
Buffalo for sale. Later in February of 2008, co-conspirator Donnetta Pride was
stopped by police in Texas and $364,000 belonging to the defendant and Henry
Lloyd that had been earmarked to purchase 20 kilograms of cocaine was seized. In
the summer of 2008, the defendant and Hill were involved in two transaction
involving 15 and 12 kilograms of cocaine, respectively. And in 2009, approximately
$340,000 that Hill had tried to mail to Houston to be used to purchase cocaine with

the defendant was seized by law enforcement.

Based upon the credible evidence admitted during the Fatico hearing, the
amount of cocaine within the scope of the conspiracy charged in the defendant’s
earlier case at 10-CR-191-A, or otherwise relevant conduct to that offense conduct,
is conservatively well over 160 kilograms. Combined with the approximately four
kilograms relevant to this case, if the earlier conduct is relevant conduct in this case,

the drug quantity is well over the threshold of 150 kilograms but less that 450
Case 1:17-cr-00015-RJA-MJR Document 164 Filed 08/02/21 Page 10 of 26

kilograms that triggers a base offense level pursuant to Guidelines §§ 2D1.1(a)(5)

and (c)(2) of at least 36.

On June 26, 2014, defendant Pennick was granted pretrial release in his
earlier case at Docket No. 10-CR-191-A. He was on pretrial release in that case
when he was arrested and charged for the conduct for which he was convicted by a
jury in this case. On the theory that the only reason the defendant stopped the
course of conduct from which his earlier charges in the related case arise is that the
defendant was in pretrial detention, the government contends that the approximately
160 kilograms of earlier conduct and attempted conduct is “part of the same course

of conduct .. . as the offense of conviction.” US.S.G. § 1B1.3(a)(2).

Conduct underlying dismissed counts and adjudicated offense conduct can be
considered relevant conduct as part of the same course of conduct “if they are
sufficiently connected or related to [the offense of conviction] as to warrant the
conclusion that they are part of a single episode, spree, or ongoing series of
offenses.” U.S.S.G. § 1B1.3, comment, (n.5(B)). The Guidelines list factors that

help in this determination:

the degree of similarity of the offenses, the regularity
(repetitions) of the offense, and the time interval between
the offenses. When one of the above factors is absent, a
stronger presence of at least one of the other factors is
required.

id.; see United States v. McCray, No. 20-2545, 2021 WL 3196886 *5 (2d Cir. July
29, 2021). The Guidelines’ concept of same course of conduct “looks to whether

the defendant repeats the same type of criminal activity over time. It does not

10
Case 1:17-cr-00015-RJA-MJR Document 164 Filed 08/02/21 Page 11 of 26

require that the acts be ‘connected together’ by common participants or by an
overall scheme. It focuses instead on whether defendant has engaged in an
identifiable ‘behavior pattern’ of specified criminal activity.” McCray, 2021 WL
3196886 *5 (quoting United States v. Perdomo, 927 F.2d 111, 114-15 (2d Cir.
1991).

There are certainly some similarities between defendant Pennick’s drug
trafficking before his arrest in December 2009, and the later conduct of which he has
been convicted. His proffers disclosed numerous customers that seem roughly
similar to Donnell Cherry to whom he sold cocaine that he had obtained from either
Atlanta or Houston for distribution to others. But Cherry is the only customer before

the Court.

There is no evidence before the Court how the defendant obtained cocaine
during the 2016 criminal conduct. Before his arrest in 2009, the defendant was
involved with several persons in much larger multi-kilogram purchases of cocaine
from distant markets that had more pure cocaine available for less money per
kilogram. The defendant would generally help arrange to have money sent or
transported to Atlanta or Houston to purchase the cocaine and would arrange to
have another person transport the cocaine back to Buffalo for his and his co-
conspirators’ processing and distribution. Although the United States argues that
Geneva Smith was acting as courier for the defendant in November 2016, there is

inadequate evidence before the Court to support the supposition that she was a

11
Case 1:17-cr-00015-RJA-MJR Document 164 Filed 08/02/21 Page 12 of 26

courier for the defendant®. In any event, there is inadequate evidence before the
Court of the defendant's efforts to obtain cocaine during his later conduct for the

Court to assess.

There is no evidence of the defendant doing anything while he was in pretrial
detention to preserve or to perpetuate his drug trafficking activity in anticipation of
his release. The defendant’s proven behaviors are of cocaine trafficking, but they
are not similar enough to support a conclusion that he merely put a single course of
conduct “on hoid” while he was incapacitated during his pretrial detention and an
early portion of his home incarceration. See, United States v. Ruiz, 178 F.3d 877,

882 (7th Cir.1999).

Similarly, there is very limited evidence of the regularity of the defendant's
drug-trafficking activity during the 2016 time period. He dealt with Cherry ona
roughly monthly basis. He had two kilograms that were seized from Smith. That
does not match the tempo of his earlier drug trafficking activity. The regularity of the
defendant's 2016 drug trafficking may have been constrained by his home
incarceration subject to electronic monitoring, but it does not match the regularity of

his earlier conduct.

Finally, the time interval between the conduct is six and half years. The Court

has been unable to find a single decision finding “same course of conduct” relevant

 

3 This is addressed more fully below in the context of whether the defendant was in a
supervisory role sufficient to warrant a two-level upward adjustment under Guidelines §
3B1.1(c¢).

12
Case 1:17-cr-00015-RJA-MJR Document 164 Filed 08/02/21 Page 13 of 26

conduct with a temporal gap that is this long. The earlier conduct is simply too stale,
especially given the lack of evidence of a specific behavior pattern of very similar
and regular offenses during each time period. It is true that the defendant
apparently ceased drug trafficking in 2009 only because he was arrested and
detained, and that he began again in or about July of 2016 only after he was granted
pretrial release and remained on Court supervision. If he had not been
incapacitated, he might have continued with the course of conduct he had
established before December of 2009, but that earlier conduct is not the same series
of offenses as those he stands convicted in this case. The earlier conduct is

therefore not relevant conduct in this case.

The Alternative Request for an Upward Departure. The United States
argues that, upon a finding that defendant Pennick’s drug trafficking underlying the
dismissed counts in the related case is not relevant conduct in this case, the
defendant's criminal history category under the Guidelines will be category III. The
defendant disputes the United States’ conclusion and suggests that he will be in

category Il.

Ordinarily, prior criminal sentences are counted toward a defendant’s criminal
history category during certain time periods prior to an offense of conviction and all
relevant conduct. See U.S.S.G. § 4A1.2(e), comment. (n.8). Accordingly, if
defendant's earlier conduct underlying the dismissed counts in his related case had
been found to be relevant conduct, older criminal sentences of the defendant’s

would have potentially counted toward his criminal history category even though

13
Case 1:17-cr-00015-RJA-MJR Document 164 Filed 08/02/21 Page 14 of 26

they are too old to count now. Indeed, the United States contends the defendant
would have qualified for a significantly longer sentence of imprisonment as a career
offender pursuant to Guidelines §§ 4B1.1 and 4B1.2. The defendant generally

disputes the conclusion that he would have been a career offender.

The Presentence Investigation Report has not been disclosed yet, and neither
party shares their analyses of the defendant’s criminal record and criminal history
category with the Court. Nevertheless, the United States argues that the Court
should conclude it will grant a horizontal upward departure to a higher criminal
history category pursuant to Guidelines § 4A1.3 on the ground that the defendant's
criminal history category will substantially under-represent the seriousness of his

criminal record and the likelinood that he will commit other crimes.

A presentence investigation report summarizes all of an offender’s prior
criminal convictions, the conduct from which the convictions arose, the sentences
that were imposed, and the offender’s conduct while on post-sentence supervision, if
any. Because the Court does not yet have the Presentence Investigation Report in
this case, the Court is unable adequately to determine the defendant's past criminal
record. It is therefore premature for the Court to consider a departure or variance
based upon an assessment of the adequacy of the defendant’s criminal history
category. Similarly, it is premature to consider the United States’ arguments for an

upward variance.

14
Case 1:17-cr-00015-RJA-MJR Document 164 Filed 08/02/21 Page 15 of 26

The Drug-Involved Premises Upward Adjustment. Defendant was
convicted of maintaining drug-involved premises at 489 Emerson Drive, Amherst,
New York, in violation of 21 U.S.C. § 856(a)(1) as charged in Court 3 of the
Indictment. His base offense level for that offense is the same as for his drug
offenses. U.S.S.G. § 2D1.8. The offense will be grouped with those offenses
pursuant to Guidelines § 3D1.2(d) because the offense levels are “determined
largely on the basis of. . . the quantity of a substance involved.” /d*. And a two-
level upward adjustment for drug-involved premises would apply under Guidelines §
2D1.1(b)(12) if the defendant maintained the “premises for the purpose of

manufacturing or distributing a controlled substance.” /d.

The 489 Emerson Drive premises were primarily the defendant's residence.
Although he frequently hosted other persons, some of whom had their own keys and
were free to come and go, he was usually confined to the premises subject to
electronic monitoring as a condition of his release. He had more than a sufficient
degree of control over the premises to be found to have maintained the premises

under 2D1.1(b)(12).

The evidence before the Court also establishes that the 489 Emerson Drive
premises were maintained to process, store and distribute drugs. Geneva Smith

received the approximately two kilograms of cocaine that were seized from her on

 

* The lists of various base-offense guidelines for offenses to be grouped at § 3D1.2(d) do not
include § 2D1.8 that applies to a violation of 21 U.S.C. § 856(a)(1) but, given the facts of the
case and the applicable offense characteristics and adjustments that the Court concludes apply,
grouping is warranted.

15
Case 1:17-cr-00015-RJA-MJR Document 164 Filed 08/02/21 Page 16 of 26

November 17, 2016, at that address. The defendant supplied Donnell Cherry with
lesser amounts of cocaine from those premises for at least a period of months. The
defendant's confinement to 489 Emerson Drive subject to electronic monitoring
made it difficult for him to use other locations for illegal activity. He needed the 489

Emerson Drive premises to process, store and distribute the cocaine.

Law enforcement officers seized from 489 Emerson Drive a press used to
compress powdered conirolled substances into kilogram-sized bricks. They seized
$49,900 cash, vacuum-sealed in plastic, hidden inside a dishwasher in the kitchen.
A digital scale was seized, along with a box of rubber gloves, a bag of disposable
dust masks, and a vacuum-sealer, all items that are used to process cocaine for

distribution.

To be sure, the 489 Emerson Drive premises were the defendant's lawful
residence. But because cocaine processing and distribution were also principal
purposes for which he maintained the premises, the two-level upward adjustment of

Guidelines § 2D1.1(b)(12) applies.

Aggravating Role Upward Adjustments. The United States argues that the
defendant is subject to at least a two-level upward adjustment under Guidelines §
3B1.1(c) for having been an organizer, leader, manager or supervisor of at least one
other participant in his offense and relevant conduct. To qualify for the adjustment,
the defendant must have exercised some control over other another participant or

played a significant role in recruiting or supervising another participant. See e.g.,
United States v. Birkin, 366 F.3d 95, 101-02 (2d Cir. 2004).

16
Case 1:17-cr-00015-RJA-MJR Document 164 Filed 08/02/21 Page 17 of 26

The burden to prove the facts necessary to support an aggravating role
upward adjustment is the United States’. United States v. Pristell, 941 F.3d 44, 49
(2d Cir. 2019). The Court must make “specific factual findings” to impose such a
role in the offense adjustment. /d. at p. 50 (citing U.S. v. Stevens, 985 F.2d 1175,

1184 (2d Cir. 1993).

The United States argues that defendant Pennick’s murdered co-defendant,
Geneva Smith, was under his supervision. It is true, as the United States stresses,
that during an earlier time period relevant to his related case, the defendant claimed
to employ only female couriers to take money to buy large quantities of cocaine to
Houston, Texas. However, the record shows that, at other times, he also used male
couriers. Based upon the evidence before the Court, the Court does not find that
Smith was a courier for the defendant. She accompanied the defendant to deliver
cocaine to Donneil Cherry once, but there is no evidence she made any deliveries
on behalf of the defendant. On the day she was arrested with approximately two
kilograms of cocaine she had just received from the defendant, Smith may have
been acting as a partner of the defendant’s, otherwise acting on her own behalf, or
acting on behalf of someone else. There is insufficient evidence to impose the

aggravating role upward adjustments sought by the United States®.

 

§ The Court has not considered whether the defendant exercised sufficient control over Donnell
Cherry, who “middled” deals for the defendant, or anyone else, to warrant imposition of an
aggravated role adjustment under Guidelines § 3B1.1 only because the United States’
arguments in the context of the Fatico hearing focused on the participants in the conduct
underlying the related case and Geneva Smith.

17
Case 1:17-cr-00015-RJA-MJR Document 164 Filed 08/02/21 Page 18 of 26

The United States had sought a four-level upward adjustment under
Guidelines § 3B1.1(a) based upon the defendant's organizer status during the
extensive conduct underlying his dismissed charges in the related case. Because
the Court finds that earlier conduct is not relevant conduct, the four-level adjustment

is inapplicable.

The United States also sought an additional two-level increase for a super-
aggravating role in the offense pursuant to Guidelines § 2D1.1(b)(16) for obstructing
justice while also receiving an aggravating role adjustment. It does not apply
because the United States has not proven the defendant is subject to an

aggravating role adjustment. /d.

The Obstruction of Justice Upward Adjustment. The United States
argues that a two-level upward adjustment for obstruction of justice pursuant to
Guidelines § 3C1.1 applies because defendant Pennick solicited the murders of a
suspected informant and of his co-defendant, Geneva Smith, to prevent them from
cooperating with the United States during the investigation and prosecution of this
case. The defendant opposes the upward adjustment by arguing that the sole
witness who testified in support of the adjustment, Phillip Perdue, was not believable
and that no evidence corroborates the testimony of Perdue that the defendant

solicited that murder.

Guidelines § 3C1.1 provides for a two-level increase to an offense level ‘[i]f
the defendant willfully obstructed or impeded, or attempted to obstruct or impede,
the administration of justice during the investigation, prosecution, or sentencing of

18
Case 1:17-cr-00015-RJA-MJR Document 164 Filed 08/02/21 Page 19 of 26

the instant offense.” /d. Because “[o]bstructive conduct can vary widely in nature,
degree of planning, and seriousness, Application Note 4 [to § 3C1.1] sets forth
examples of the type of conduct” that qualifies for the upward adjustment, id. at
comment. (n.4), which includes “threatening, intimidating, or otherwise unlawtully
influencing a . . . witness . . . or attempting to do so” and committing “conduct
prohibited by obstruction of justice provisions under Title 18, United States Code

(e.g., 18 U.S.C. §§ 1510, 1511).” fd. at comment. (n.4(A) and (1)).

The obstruction of justice upward adjustment clearly covers solicitation to kill
a person with the intent to prevent that person from communicating with a federal
officer about a possible federal offense or from testifying in connection with federal
criminal investigation or prosecution. See e.g., United States v. Joseph, 462 Fed.
Appx. 52 (2d Cir. 2012) (Summary Order) (§ 3C1.1 adjustment applied to defendant
who solicited the murder of his former girlfriend to prevent her from testifying against
him). The United States contends that Perdue’s testimony during the Fatico hearing

established that the defendant solicited two murders to obstruct justice in this case.

Perdue testified that in 2018 while he and defendant Pennick were both
incarcerated at the Niagara County Jail, he and the defendant had multiple
conversations about Perdue killing an individual known as “Big C” because the
defendant had concluded that Big C was informing on him in relation to this case.
Perdue also testified that the defendant solicited the murder of his co-defendant

because he believed she would testify against him.

19
Case 1:17-cr-00015-RJA-MJR Document 164 Filed 08/02/21 Page 20 of 26

Section 873 of Title 18 makes it a federal offense to solicit or “otherwise
endeavor [] to persuade” person to commit a felony that has an element of the use
of physical force against a person in violation of the laws of the United States. /d.
Killing a potential witness to prevent the witness from communicating with law
enforcement or testifying in a federal investigation or prosecution is a violation of
obstruction of justice provisions at 18 U.S.C. § 1512(a)(1). Accordingly, if defendant
Pennick solicited or endeavored to persuade Perdue to kill a person to prevent the
person from providing information about this case to law enforcement or from
testifying in connection with this case, the two-level upward adjustment for

obstruction of justice would apply. See U.S.S.G. § 3C1.1, comment. (n.4(A) and (1)).

By way of background, Perdue testified that he had known defendant Pennick
for about 10 or 15 years by 2018. In about October of 2008, the defendant had
been shot in what he believed was an attempted murder by a rival known as
“Bishop.” Perdue admits he was known to be willing to shoot people for money.
And in 2009, to retaliate for the attempted murder by Bishop, Perdue testified that

the defendant offered to pay Perdue $50,000 to kill Bishop. Perdue agreed.

Perdue shot Bishop multiple times, and during an exchange of gunfire,
Perdue was shot in the femur. But Bishop survived the murder attempt by Perdue.
And just before Bishop was to view Perdue in a line-up in connection with the
shooting, Bishop was found dead and burned in the trunk of a car. Dkt. No. 154, pp.
199-200. Because the murder attempt failed, the defendant only paid Perdue

$10,000 of the agreed upon $50,000 contract-killing fee.

20
Case 1:17-cr-00015-RJA-MJR Document 164 Filed 08/02/21 Page 21 of 26

Nearly ten years later, in 2018, when Perdue and the defendant were
incarcerated in the Niagara County Jail together®, the defendant told Perdue that he
had spoken with the individual known as “Big C” and concluded that Big C had
informed on the defendant in relation to this case. The defendant conveyed to
Perdue that he wanted Perdue to kill Big C in return for money when Perdue was
released from custody in about a month’s time. During these conversations, the
defendant and Perdue tried to determine whether Perdue knew Big C, and the
defendant eventually showed Perdue a photograph of himself and others with Big C.
After Perdue told the defendant that he did not recognize Big C, the negotiations

stopped. No specific fee for Perdue to murder Big C was ever discussed.

The Court finds the testimony of Perdue credible. As defendant stresses,
Perdue has a very serious criminal record including violent felonies. He testified
during the Fatico hearing in the hope of lenience in connection with a pending
federal Hobbes Act robbery case and other offenses. And Perdue seems to have
suspected that the defendant had a role in federal law enforcement officers learning
of Perdue’s role in shooting Bishop in 2009. Despite these circumstances showing
that Perdue had a motive to fabricate or embellish his testimony, Perdue’s

demeanor and the content of his testimony were generally believable.

While the defendant was exploring the possibility of using Perdue to murder

Big C to keep Big C from further cooperating with the United States in relation to this

 

§ Perdue was in custody for an alleged probation violation, the defendant was in pretrial
detention in connection with this case and his related case at docket number 10-CR-191-A.

21
Case 1:17-cr-00015-RJA-MJR Document 164 Filed 08/02/21 Page 22 of 26

case, no specific fee for the murder was ever mentioned, and for reasons that are
were not explained during the hearing, the defendant decided not to use Perdue
when it became clear that Perdue did not recognize Big C. Although the defendant
had the conditional intent to have Big C killed to stop Big C's cooperation in the
investigation and prosecution of the defendant, the conversations with Perdue never
reached the point that the defendant solicited or endeavored to persuade Perdue to
kill Big C on his behalf. The defendant's conversations with Perdue do not support

application of the Guidelines § 3C1.1 obstruction of justice upward adjustment.

Perdue’s conversations with defendant Pennick about killing Smith were
different. It started when the defendant asked Perdue if he knew about the
defendant's case in which his female co-defendant had gotten caught with two
kilograms of cocaine and led the police back to the defendant. Perdue
acknowledged that he had heard about the circumstances of the defendant's case,
and the defendant asked Perdue if he could “get to her and [said] if so, that he would
give [Perdue $]100,000.” Dkt. No. 151, pp. 186-87. Perdue understood that the
defendant wanted his co-defendant killed, and that he did not care how it was done
because the defendant believed his co-defendant would testify against him and

wanted Perdue to “take her down.” /d. at 187.

The Court finds the circumstances of this conversation or conversations
corroborate that it was a serious and substantial solicitation. Defendant Pennick and

Perdue knew each other from experience and by reputation. They saw each other

“as criminals,” and engaged in “criminal talk” while in jail together, according to

22
Case 1:17-cr-00015-RJA-MJR Document 164 Filed 08/02/21 Page 23 of 26

Perdue. Dkt. No. 151, p. 190. Moreover, as described above, the defendant and
Perdue had similar prior dealings when, to earn $50,000 from the defendant, Perdue
shot and attempted to kill “Bishop” a person the defendant believed had previously
shot the defendant in an attempt to kill him. Perdue was shot in the leg and
although he shot Bishop, he failed to kill him and, as a result, received only $10,000
of the agreed upon $50,000 fee from the defendant. Based upon his own
experience, the defendant knew that Perdue had previously shot the defendant's

rival, intending to kill him, in return for money from the defendant.

Defendant Pennick was reputed to have owned a bar, a car lot, a debt
collection agency, and Maserati automobiles. See, Gov't Exhibit 11, pp. 33-40;
Gov't Ex. 12, p. 7. Perdue did not testify that he knew how much money the
defendant had, but he expressed no concern about the defendant's ability to pay

him $100,000 to kill Smith.

Perdue did not agree to kill Smith in response to the defendant’s offer of
$100,000, but he did not refuse it, either. Perdue testified that he did not want to
give the defendant any reason to mistrust him. He was afraid of how the defendant
would react to a refusal of the offer and, “know[ing] how he deall[t] with people”
feared the defendant would pay someone to harm him if he did not agree to commit

the murder. Dkt. No. 151, p. 188. The testimony was credible, especially in light of

23
Case 1:17-cr-00015-RJA-MJR Document 164 Filed 08/02/21 Page 24 of 26

some of defendant’s statements to law enforcement during proffer sessions when he

was asked about various shootings and murders. See Gov't Ex. 6”.

Perdue clearly believed that defendant Pennick solicited him to kill Smith, in
return for $100,000, intending to stop her from testifying against the defendant in this
case. And although Perdue was the only witness to testify to the defendant’s
solicitation of the murder, the totality of circumstances that he described during his
testimony strongly corroborated that the defendant endeavored to persuade Perdue
to murder Smith, and that the defendant specifically intended the murder to prevent
Smith from testifying against the defendant in this case. The Court therefore finds
that the defendant attempted to obstruct and impede the administration of justice in

this case and that the two-level enhancement of Guidelines § 3C1.1 applies.

An Upward Adjustment for Committing Offenses While on Bail. Count 4
of the Indictment alleged that the defendant was on federal pretrial release when he
committed the felony offenses charged in Counts 1 through 3 of the Indictment and
was subject to imprisonment pursuant to 18 U.S.C. § 3147(1). Section 3147(1)
carries a penalty of up to ten years of imprisonment that must be consecutive to
imprisonment for a felony offense committed while on pretrial release. It has been
regarded as a sentencing enhancement rather than a separate offense. See United

States v. Confredo, 528 F.3d 143, 153-154 (2d Cir. 2008). It is applied pursuant to

 

* The United States did not introduce evidence related to four charges in the defendant's
related case that he threatened a witness’ family and solicited the beating of another witness to
dissuade them from communicating with federal law enforcement officers about him and
testifying against him in relation to that case. 10-CR-191-A, Dkt. No. 82, Counts 8 — 11.

24
Case 1:17-cr-00015-RJA-MJR Document 164 Filed 08/02/21 Page 25 of 26

Guidelines § 3C1.3 as a three-level upward adjustment, and the portion of the total
sentence of imprisonment that is attributable to the § 3147(1) violation is explicitly
imposed to be consecutive to the term of imprisonment imposed for the underlying

offense. U.S.S.G. § 301.3, comment. (n.1).

The verdict sheet in this case asked the jurors unanimously to find, if they
found the defendant guilty of a particular offense, whether they also found that the
defendant had committed the offense while on federal pretrial release. Dkt, No. 116.
The jurors checked “Yes” for each of the three offenses they found the defendant
guilty of committing. /d. The three-level upward adjustment of Guidelines § 301.3
plainiy applies.

CONCLUSION

Based upon the evidence during a Fatico hearing, and for the reasons stated
above, the Court finds that defendant Pennick’s relevant drug quantity for purposes
of calculating his base offense level under the Sentencing Guidelines is
approximately 4 kilograms. The more than 160 kilograms of cocaine relevant to his
earlier dismissed case at 10-CR-191-A was not part of the same course of conduct

and is therefore not relevant conduct in this case.

The Court also finds that upward adjustments for maintaining drug premises
under Guidelines § 2D1.1(6)(12), for obstruction of justice under Guidelines § 3C1.1,
and for committing offenses while on pretrial release under Guidelines § 3C1.3, all

apply. The United States has not proven the applicability of an aggravating role

25
Case 1:17-cr-00015-RJA-MJR Document 164 Filed 08/02/21 Page 26 of 26

upward adjustment under Guidelines § 3B1.1, or the additional role adjustment in

Guidelines § 2D1.1(b)(16).

Sentencing will be on September 21, 2021 at 12:30 p.m. The parties and the
United States Probation Office shall confer on the schedule for completion of the
Presentence Investigation Report and the filing of sentencing submissions and may

advise the Court informally if the current schedule should be adjusted.

SO ORDERED.

       

ONORABLE RICHARD J. ARCARA
UNITED STATES’DISTRICT COURT

Dated: August, , 2021

26
